Citation Nr: 1046811	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for bilateral 
pes planus.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and her husband



ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from June 16 to August 19, 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim of service connection 
for depression as well as her petition to reopen the claim of 
service connection for bilateral pes planus.  The matter also 
arises from a May 2008 rating decision which denied the Veteran's 
claim of service connection for PTSD.  

The Board notes that the Veteran's claims of depression and PTSD 
were separately adjudicated.  Recent case law mandates that a 
claim for a mental health disability includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 
5-6 (2009).  The Veteran has consistently reported that that the 
stress of not making it through basic training and being released 
early from active duty caused her to develop depressive and PTSD 
symptoms.  Accordingly, the Board has consolidated these matters, 
and recharacterized the issue to reflect that it is one of 
service connection for an acquired psychiatric disability, to 
include PTSD and depression.   
 
In June 2010, the Veteran testified before the undersigned during 
a travel board hearing.  A transcript of the proceeding has been 
associated with the claims file.  

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a December 1980 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus.  The Veteran did not file a notice of 
disagreement and the decision became fine.  

2.  Evidence received since the RO's December 1980's decision 
does not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
a claim of service connection for bilateral pes planus; and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1980 rating decision, which denied the Veteran's 
petition to reopen a claim of service connection for bilateral 
pes planus, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for bilateral pes planus has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

An October 2004 predecisional letter satisfied the second and 
third elements under the duty to notify provisions.  See 
Quartuccio, 16 Vet. App. at 187.  A letter dated in March 2006 
fully satisfied the first duty to notify element.  Id.  While 
this letter was not sent prior to initial adjudication of the 
Veteran's claim, she has not been prejudiced as she was provided 
adequate notice, given time to submit additional evidence and 
arguments, and the claim was readjudicated in the January 2008 
statement of the case.  In addition, Kent v. Nicholson, 20 Vet. 
App. 1 (2006) requires that, prior to the adjudication of a 
petition to reopen a previously denied service connection claim, 
the claimant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  The October 2004 also satisfies 
the Kent requirements.  

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
from the Tuskegee VA Medical Center and Birmingham VA Medical 
Center are in the file.  Private medical records identified by 
the Veteran have been obtained, to the extent possible.  In her 
June 2010 Board hearing, the Veteran indicated that she has 
applied for and been denied Social Security Administration (SSA) 
benefits.  The Veteran has at not time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his petition to reopen his 
claim for service connection for bilateral pes planus.  The duty 
to assist, however, does not include provision of a medical 
examination or opinion, unless new and material evidence has been 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Because the 
Veteran's petition to reopen is denied, an examination is not 
necessary.  
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 

II. New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  38 C.F.R. § 3.156(a) 
defines "new and material evidence."  "[N]ew evidence" means 
evidence not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim of entitlement to service connection 
for bilateral pes planus was denied in December 1980 because the 
Veteran's foot condition was found to be congenital and pre-
existed service.  During the initial adjudication of the 
Veteran's claim, the claims file included her service treatment 
records, which show continued complaints of bilateral foot pain.  
In her March 1980 entrance examination, the Veteran's feet were 
normal and she denied foot trouble.  However, during an Entrance 
Physical Standards Board Proceeding, dated June 1980, it was 
noted that the Veteran had complained of bilateral foot pain for 
four weeks.  There was no history of trauma and she was having 
discomfort on prolonged weight bearing and with marching since 
active duty.  She was unable to complete combat training and 
could not wear combat boots.  She was diagnosed with bilateral 
pes planus deformity, congenital.  The Veteran continued to 
complain of bilateral foot pain through August 1980, when she was 
discharged.  There is no separation examination.  

Since the December 1980 rating decision, the following records 
have been associated with the claims file:  VA medical records 
from the VA Medical Center in Birmingham, Alabama and Tuskegee, 
Alabama, dated from August 2004 to January 2008, a discharge 
summary from Central Alabama Veterans Health Care System, dated 
May 2007, treatment records form UAB dated March 1985 to January 
2001, and treatment records from Jefferson Health System, Cooper 
Green Hospital, dated June 1979 to August 2004.  Although these 
records recognize the existence of and treatment for continued 
foot pain, they are silent for any indication that the Veteran's 
bilateral pes planus is not congenital or did not pre-exist 
service.  

The Veteran also submitted statements and testified during the 
December 2007formal RO hearing and the June 2010 Board hearing.  
During the December 2007 hearing, the Veteran testified that her 
foot pain began after wearing heavy boots during boot camp.  In 
the June 2010 Board hearing, the Veteran further provided that 
her foot pain was exacerbated by a 10 mile march that occurred 
the day before her final physical examination, which caused her 
feet to swell up and precluded her from being able to complete 
this examination.  She also testified that prior to service she 
was able to walk and run without foot pain.  The Veteran is 
competent and credible to provide testimony as to her symptoms.  
See King, 5 Vet. App. at 21.  She is not competent, however, to 
diagnose or provide an etiological opinion as to her foot 
disorder.  See 38 C.F.R. § 4.71a, 5003, 5010;  see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Board 
recognizes these statements, these contentions are essentially 
the same as her previous statements - i.e. that her foot problems 
started as a result of her boot camp training.  As these 
contentions were previously raised by the Veteran, they are not 
new.  

As previously noted, the RO denied the Veteran's claim for 
service connection for bilateral pes planus in December 1980 
because the Veteran's foot problems were congenital and pre-
existed service.  Since then, new evidence has been received.  
However, while new, the evidence is not material as it does not 
tend to establish that the Veteran's foot problems were not 
congenital or did not precede service, nor do they demonstrate 
that any preexisting foot disorder was worsened beyond its 
natural progression by her brief period of service.  The evidence 
does not relate to an unestablished fact needed to substantiate 
the claim and thereby does not raise a reasonable possibility of 
substantiating the underlying issue of entitlement to service 
connection for bilateral pes planus.  The petition to reopen the 
claim of service connection is denied.   See 38 C.F.R. 
§ 3.156(a).


ORDER

The petition to reopen the claim of service connection for 
bilateral pes planus is denied.  


REMAND

Reason for Remand: To obtain a VA examination.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  An examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 
	 
With respect to the Veteran's claim for a psychiatric disorder, 
the Veteran's medical records indicate that she has current 
diagnoses of depression and PTSD.  Her service treatment records 
are silent for any complaints of or treatment for any psychiatric 
conditions.  However, in March 1985, just five years after 
service discharge, she underwent a psychiatric evaluation from 
UAB and was diagnosed with an adjustment disorder.  A January 
2001 private treatment report provides that the Veteran 
complained of experiencing severe depression since December 27, 
2000, when the Veteran's husband left her for another woman.  The 
examiner provided that the Veteran had one episode of depression 
many years prior which culminated in her attempted suicide.  
There is no clarification as to what triggered this episode.  The 
Veteran was diagnosed with depression with suicidal ideation.  

A September 2004 VA psychiatric evaluation provides that the 
Veteran had felt depressed since her basic training when she 
injured her foot.  She was diagnosed with alcohol dependence, 
marijuana dependence in remission, and mood disorder secondary to 
her flat foot.  A March 2007 treatment note provides that the 
Veteran was robbed at gunpoint while at work in November 2006.  
She reported nightmares and flashbacks about this robbery.  At 
that time she also talked about her physical problems, including 
foot pain. She was assessed with mood disorder due to her flat 
feet.  The Veteran was hospitalized in May 2007 for complaints of 
depression and suicidal ideation.  In a discharge summary, the 
Veteran was diagnosed with PTSD for the first time as well as 
major depressive disorder.  The discharge report provides that 
the Veteran's depression resulted from a rape and robbery that 
accrued at gunpoint; however, it also refers to her service and 
foot problem.  It is unclear what stressor the examiner used to 
diagnose the Veteran with PTSD at that time.  

The Veteran testified that she started feeling depressed 
immediately upon service discharge.  She stated that she did not 
seek treatment upon discharge but became socially isolated, had 
reduced appetite, and an inability to sleep.  She stated that she 
was hospitalized at UAB in 1983 after a failed suicide attempt 
and diagnosed with depression at that time.  As noted above, the 
treatment records appear to refer to this earlier suicide 
attempt.  She also indicated being diagnosed with PTSD in 2007.  
She provided statements indicating that her stressor included the 
day she was unable to complete her physician examination in boot 
camp and was subsequently discharged.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a veteran, as a layperson, is competent to report 
symptoms that he/she experiences.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007).  The Veteran in this case is 
competent to report his symptoms, and she is also found to be 
credible in these assertions.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The evidence establishes a possible relationship between 
her current disabilities and service.  Importantly, however, the 
Veteran has not been provided a VA examination in connection with 
this claim.  In light of this fact, as well as the evidentiary 
posture as discussed herein, the Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  See 
McLendon, 20 Vet. App. 79.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of her claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of her psychiatric 
disorder, to include depression and PTSD.  
The claims folder must be made available 
to and be reviewed by the examiners in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination reports.  

The examiner should express opinions as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's psychiatric 
disorder, to include her depression and 
PTSD, had its clinical onset in service or 
are otherwise related to active duty.  The 
examiner should clarify whether the 
Veteran has a diagnosis of PTSD as 
referred to in the May 2007 VA discharge 
summary and, if so, whether the PTSD is 
related to her service.  A complete 
rationale should be given for all opinions 
expressed.  

2.	Then, readjudicate the claim for service 
connection.  If the decision remains 
adverse to the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


